19-01082-scc   Doc 3   Filed 03/25/19    Entered 03/27/19 16:36:14   Main Document
                                        Pg 1 of 5
19-01082-scc   Doc 3   Filed 03/25/19    Entered 03/27/19 16:36:14   Main Document
                                        Pg 2 of 5
19-01082-scc   Doc 3   Filed 03/25/19    Entered 03/27/19 16:36:14   Main Document
                                        Pg 3 of 5
19-01082-scc   Doc 3   Filed 03/25/19    Entered 03/27/19 16:36:14   Main Document
                                        Pg 4 of 5
19-01082-scc   Doc 3   Filed 03/25/19    Entered 03/27/19 16:36:14   Main Document
                                        Pg 5 of 5
